Exhibit 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FIRST QUARTER OF FISCAL 2010 (Three Month Period Ended October 31, 2009) The following information prepared as at December 1, 2009 should be read in conjunction with Helix BioPharma Corp.’s (the “Company” or “Helix”) unaudited interim consolidated financial statements and note disclosure for the three month period ended October 31, 2009, which has been prepared in accordance with Canadian generally accepted accounting principles.In addition, this information should also be read in conjunction with the Company’s consolidated financial statements and related note disclosure and Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended July 31, 2009, which have also been prepared in accordance with Canadian generally accepted accounting principles.All amounts are expressed in Canadian currency unless otherwise noted. Additional information relating to the Company, including our Annual Information Form in the form of a Form 20-F for the Company’s fiscal year ended July 31, 2009, is available on SEDAR at www.sedar.com and on the United States Securities and Exchange Commission (“SEC”) website at www.sec.gov/edgar.shtml. FORWARD-LOOKING STATEMENTS This Management’s Discussion and Analysis (“MD&A”) contains forward-looking statements and information (collectively, “forward-looking statements”) within the meaning of U.S. and Canadian securities laws. Forward-looking statements are statements and information that are not historical facts but instead include financial projections and estimates; statements regarding plans, goals, objectives, intentions and expectations with respect to the Company’s future business, operations, research and development; and other information in future periods. Forward-looking statements include, without limitation, statements concerning (i) the Company’s planned development programs for Topical Interferon Alpha-2b and L-DOS47, including but not limited to, its planned future U.S.
